—Judgment, Supreme Court, New York County (Joan Carey, J.), rendered January 8, 1991, convicting defendant, upon his guilty plea, of criminal possession of a weapon in the third degree, and sentencing him, as a predicate felony offender, to a term of 2 Vi to 5 years, unanimously affirmed.
After police officers pursued a speeding taxicab at approximately 4:00 a.m., defendant exited the stopped cab, and upon being questioned disclaimed any knowledge of "what [was] going on” and reached into his pocket as he took a step towards one of the officers. That officer placed Ms hand on his weapon. Defendant then fled and was apprehended while trying to hide a loaded pistol.
*215Conceding that the officers had a right to make inquiry of him, defendant contends, erroneously, that the officers had no right to pursue him and that, therefore, the pistol should be suppressed. We find that defendant’s suspicious and threatening behavior justified the police pursuit (People v Hollman, 79 NY2d 181). We further find that the defendant’s discarding of the weapon evinced a deliberate intent to abandon the property (People v Marrero, 173 AD2d 244, lv dismissed 78 NY2d 969). Accordingly, the motion to suppress was properly denied. Concur — Sullivan, J. P., Wallach, Kupferman, Kassal and Rubin, JJ.